Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 17, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  143841(144)                                                                                                        Justices




  CHERYL DEBANO-GRIFFIN,
           Plaintiff -Appellant,
                                                                   SC: 143841
  v                                                                COA: 282921
                                                                   Lake CC: 05-006469-CZ
  LAKE COUNTY and LAKE COUNTY BOARD
  OF COMMISSIONERS,
             Defendants-Appellees.
  _______________________________________


        On order of the Chief Justice, the motion by plaintiff-appellant for extension to
  June 26, 2012 of the time for filing her brief is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 17, 2012                       _________________________________________
                                                                              Clerk